            Case 2:19-cv-00542-JCC-SKV Document 38 Filed 04/27/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    KEITH RAWLINS,

 9                                    Plaintiff,              Case No. C19-0542-JCC

10              v.
                                                              ORDER GRANTING APPLICATION TO
11    JOHN DOE,                                               PROCEED IN FORMA PAUPERIS

12                                    Defendant.

13

14           Plaintiff Keith Rawlins is proceeding pro se in this civil rights action. The Court, having

15   reviewed plaintiff’s application to proceed in forma pauperis, hereby finds and ORDERS as

16   follows:

17           (1)     Plaintiff’s declaration indicates that he is unable to afford the Court’s filing fee or

18   give security therefore. Accordingly, plaintiff’s application to proceed in forma pauperis (Dkt. 4)

19   is GRANTED. As set forth below, an initial partial filing fee will be collected, and plaintiff is

20   thereafter required to make monthly payments of 20 percent of the preceding month’s income

21   credited to his account until the full amount of the filing fee is satisfied.

22           (2)     Pursuant to 28 U.S.C. § 1915, and plaintiff’s approved application to proceed in

23   forma pauperis, the agency having custody of the above-named plaintiff is directed to calculate an

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
            Case 2:19-cv-00542-JCC-SKV Document 38 Filed 04/27/21 Page 2 of 2




 1   initial partial filing fee equal to 20 percent of the greater of either: (a) the average monthly deposits

 2   to the prisoner’s account; or (b) the average monthly balance in the prisoner’s account for the 6-

 3   month period immediately preceding the date of this Order. The initial partial filing fee should be

 4   forwarded to the Clerk of Court as soon as practicable.

 5           Subsequently, if the prisoner’s account exceeds $10.00, each month the agency having

 6   custody of the prisoner is directed to collect and forward payments equal to 20 percent of the

 7   prisoner’s preceding month’s income credited to the prisoner’s account. In the event that the

 8   monthly payment would reduce the prisoner’s account below $10.00, the agency should collect

 9   and forward only that amount which would reduce the prisoner’s account to the $10.00 level.

10   Please note that this $10.00 limit does not apply to the initial partial filing fee described above.

11   Finally, the monthly payments should be collected and forwarded to the Court until the entire filing

12   fee ($350.00) for this matter has been paid.

13           (3)     The Clerk is directed to send a copy of this Order to plaintiff, to the financial officer

14   of this Court, and to the agency having custody of plaintiff.

15           Dated this 27th day of April, 2021.

16

17
                                                             A
                                                             Mary Alice Theiler
                                                             United States Magistrate Judge
18

19

20

21

22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 2
